Citation Nr: 1215454	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  05-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for chronic headaches.

2.  Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for chronic mid-back pain.


REPRESENTATION

Appellant represented by:	Blythe R. Glemming, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. T.H.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to May 1984 and from October 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's application to reopen his claims for service connection for chronic headaches and chronic mid-back pain (also claimed as a degenerative orthopedic disorder of the thoracic spine) for failure to submit new and material evidence.

In January 2008, the Veteran, his witness Ms. P. H., and his representative appeared at the RO for a hearing before the undersigned Veterans Law Judge, at which oral testimony was presented, and later documentary evidence was submitted in support of the appellant's claims.  A transcript of this hearing has been duly associated with the Veteran's claims file.

In July 2008, the Board remanded the case to the RO via the Appeals Management Center in Washington, DC, for additional evidentiary and procedural development, including obtaining recent VA treatment records and providing the Veteran with adequate VCAA notice in compliance with the holding of the United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding new and material evidence claims.  Following this development, the Remand and Rating Development Team at the Huntington, WV, RO confirmed in an April 2009 rating decision/supplemental statement of the case that no new and material evidence was submitted to provide a basis to reopen the claims on appeal.  The case was thereafter returned to the Board, which found that no new and material evidence was submitted to reopen the Veteran's claims for VA compensation for chronic headaches and mid-back pain in a January 2010 appellate decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2011 memorandum decision, vacated the January 2010 Board decision with respect to the aforementioned issues and remanded the appeal to the Board for adjudication consistent with the Court's determination.  

For the reasons that will be discussed in the REMAND portion of this decision, the reopened claims of entitlement to service connection for chronic headaches and mid-back pain are REMANDED to the RO for further evidentiary development.  The Veteran and his attorney will be notified if any further action is required on their part.


FINDINGS OF FACT

1.  The Board denied the Veteran's claim of entitlement to service connection for chronic headaches in a final September 1999 appellate decision.  

2.  Evidence received since the September 1999 Board decision that denied the Veteran's claim of entitlement to service connection for chronic headaches is not duplicative of evidence previously submitted and the evidence relates to an unestablished fact necessary to substantiate the underlying claim.

3.  The Board denied the Veteran's claim of entitlement to service connection for chronic mid-back pain (also claimed as arthritis of the thoracic spine and rheumatoid arthritis) in a final September 1999 appellate decision.  Subsequently, his application to reopen this claim was denied in an October 2002 RO decision; the Veteran was properly informed of the adverse decision and his appellate rights in an October 2002 letter, and he did not timely appeal this action.

4.  Evidence received since the October 2002 RO decision that denied the Veteran's application to reopen his claim of entitlement to service connection for chronic mid-back pain (to include thoracic spondylosis), is not duplicative of evidence previously submitted and the evidence relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for chronic headaches are met, and the claim is reopened for a de novo review on the merits.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1100 (2011).
 
2.  The criteria for reopening the claim of entitlement to service connection for chronic mid-back pain (to include thoracic spondylosis) are met, and the claim is reopened for a de novo review on the merits.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be further discussed below, the Board has found that new and material evidence has been submitted to reopen the Veteran's claims for service connection for chronic headaches and mid-back pain and is remanding these matters for further evidentiary development.  As the new and material evidence aspect of the claims on appeal is being granted in full, the Board finds that any error that may exist with regard to the application of the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) with respect only to the new and material evidence issue is rendered moot by this completely favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the new and material evidence issue on appeal.

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2011).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2011).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's original claims for service connection for chronic headaches and mid-back pain (also claimed as arthritis of the thoracic spine and rheumatoid arthritis) were denied on the merits in a September 1999 Board decision.  The Veteran's essential contention at the time of these original claims was that these disabilities were all incurred as a result of head, neck, and back injuries sustained during active duty in 1990 during Operation Desert Storm, when a heavy crate of artillery equipment weighing approximately 1500 pounds came loose and struck the Veteran.  

With regard to the incident described above, the Veteran's service treatment records do establish that this accident had occurred, but only demonstrate that his left upper extremity was injured as a result of being struck by the heavy crate and do not show that the accident caused any other injuries to his head and back.  (In this regard, the Veteran is presently service connected for residuals of a left wrist injury resulting from this incident, in addition to receiving VA compensation for posttraumatic stress disorder.)  The service treatment records associated with the claims file also show that the Veteran was treated for complaints of low back pain (as distinguished from his present claim for chronic mid-back/thoracic spine pain) during his brief period of active duty in 1984, which resolved shortly thereafter with no indication of residual chronic disabling pathology, or that the Veteran was diagnosed in service with a chronic disability manifested by headaches or back pain.  

Post-service private and VA medical records dated from 1994 - 1999 show treatment for headaches associated with tension, vascular problems, cervical spine tightness and muscle spasms, and migraines.  These records also show treatment for his mid-back pain, which was associated with rheumatoid arthritis and degenerative orthopedic pathologies, as well as the presence of the Human Leukocyte Antigen-B27 in his immune system.  Some of these records note the Veteran reported a history of sustaining head and back injuries in service from an unsecured heavy crate that fell on him, with onset of headaches in service from that time forward, and sudden onset of mid-back pain in 1994, approximately three years following his separation from active duty.  Additionally, the Veteran had also related a history of alleged exposure to burning chemicals and oil well fires during service in Southwest Asia, and contended that his headaches and back disabilities were related to this exposure.  However, none of the clinical reports from 1994 - 1999 associated with the Veteran's claims file actually contain an objective medical opinion linking his headaches and mid-back pain to any of these particular alleged histories, nor do the medical records reflect that theses claimed disabilities are due to undiagnosed illness.  

The prior final Board decision of September 1999 determined, inter alia, that the evidence did not establish an actual current diagnosis of rheumatoid arthritis and that the Veteran's headaches and mid-back pain were not incurred in service or, to the extent that they constituted an organic disease of the nervous system, were not manifested to a compensable degree within the one-year presumptive period following his separation from active duty in June 1991, nor were they related to his injury in service in 1990 that resulted in his left upper extremity disability, and denied the claim for service connection for these conditions.  

In February 2000, the Veteran submitted private and Army Reserve medical records dated 1999 - 2000 showing that he was positive for the HLA-B27 antigen and that he received treatment for connective tissue disease and chronic back pain associated with ankylosing spondylitis, which rendered him unfit for further service in the Army National Guard.  The RO considered this evidence and determined that it was not new and material for purposes of reopening his previously denied and final claim for service connection for rheumatoid arthritis in an October 2002 rating decision.  The same rating decision also denied the Veteran's original claim for service connection for ankylosing spondylitis.  The Veteran was notified of this adverse action and his appellate rights in correspondence dated in October 2002, but as he did not file a timely appeal this decision became final. 

The current appeal stems from the Veteran's application to reopen, inter alia, the claims for service connection for headaches and mid-back pain, which was filed in May 2004.  Evidence submitted that was not previously considered by VA decisionmakers included VA, SSA, National Guard, and private medical records dated from 1994 - 2012, which show treatment for symptomatic complaints relating to his headaches and thoracic spine pain.  These records presently reflect that the Veteran has been diagnosed with chronic migraine headaches and, as confirmed on VA-authorized MRI study in April 2008, thoracic spondylosis.  Also considered was oral testimony provided by the Veteran and his witness, Ms. T. H., at a hearing before the undersigned Veteran's Law Judge in January 2008.  The Board notes that these testimonies, as well as the Veteran's contentions and theories of entitlement to 

VA compensation for his headaches and mid-back pain, remain the same as those previously presented and considered before by VA: specifically, that these were all residuals of injuries sustained in service when he was accidentally struck by a heavy crate full of artillery parts weighing approximately 1500 pounds that had suddenly become unsecured and slid into him.

Of particular relevance to the new and material evidence issues is a VA outpatient treatment report dated in April 2004.  Although the report does not indicate whether or not the Veteran's treating physician had access to the claims file, the report shows that the physician acknowledged the Veteran's history of injury in service and that he reported onset of chronic mid-back pain in October 1994 without a specific precipitating traumatic event.  As relevant, the VA physician presented the following commentary:

[The Veteran] received thoracic impact under twist during Gulf War, likely predisposing him to recurrent myofascial dysfunction[.]  

I would agree [that the Veteran] is markedly impaired [by thoracic pain at his T-6 - T8 vertebrae to the right of the spine], and this seems [service-connected.]  

[The thoracic symptoms represent] [r]eal and objective pathology, [with] pain as severe and disabling as described.

Failing significant improvement, I would concur [that the Veteran] has severe and possibly permanent impairment, and that this should be regarded as [service-connected.]

The Veteran has also submitted the transcript of an interview with his private physician, Lourdes L. Virtusio, M.D., who reported in January 2012 that she had been treating the Veteran for his orthopedic complaints since April 2010.  (Dr. Virtusio's records in this regard, for the period from April 2010 - January 2012, have been obtained and associated with the record.)  During the course of the 

interview, Dr. Virtusio affirmed that she was a board-certified physician in family medicine and acknowledged that the Veteran related a history of injury during active duty, in which a heavy crate fell on him from off the back of a truck, pinning his left arm behind his shoulders as he attempted to deflect it with his left arm, and striking him in the back of his shoulders and pushing him down into an opposing crate until he was able to straighten up and use his own back to push the fallen crate off from him.  In response to the question as to the likelihood that the Veteran's mid-back disability and headaches stemmed from the in-service incident in which a heavy crate fell on him,  Dr. Virtusio stated that it was most likely that this was the cause, although a clear supportive rationale for this opinion cannot be discerned in the  transcript of her statements, other than her general belief that the Veteran's chronic mid-back pain was traumatic in origin and that the chronic headaches are related to this history of trauma.     

While the April 2004 VA physician's opinion and the January 2012 opinion of Dr. Virtusio were presented without the benefit of review of the Veteran's relevant clinical history contained in his claims file and are not presented with a detailed rationale to support their respective premises, they nevertheless constitute new and material evidence with respect to the claims of entitlement to service connection for chronic headaches and mid-back pain, in that this evidence was not previously considered by VA adjudicators with respect to the claims at issue and it relates to unestablished facts necessary to substantiate the VA compensation claims for both disabilities (i.e., they both present positive nexus opinions linking the Veteran's chronic headaches and mid-back pain to his military service.)  Thus, the Board finds that this evidence is both new and material to the claims of entitlement to service connection for chronic headaches and mid-back pain, and the claims are reopened for a de novo review on the merits.  However, as will discussed below in the REMAND portion of this decision, notwithstanding the sufficiency of the aforementioned evidence to reopen these claims, further evidentiary development is necessary before VA can adjudicate the matters on appeal regarding their individual merits.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for chronic headaches is reopened for a de novo review.

New and material evidence having been submitted, the claim of entitlement to service connection for chronic mid-back pain (to include thoracic spondylosis) is reopened for a de novo review.


REMAND

As discussed above, the Veteran's service treatment records establish that he sustained a traumatic bodily injury in active duty when a heavy crate fell on him and disabled his left upper extremity.  In view of the broadly worded opinions from his VA physician in April 2004, and Dr. Virtusio in January 2012, which link the aforementioned history of in-service injury to the Veteran's current diagnoses of chronic migraines and thoracic spondylosis manifested by chronic mid-back pain, the case should be remanded for VA examination to obtain nexus opinions specifically addressing the likelihood of such an etiology in the context of the Veteran's clinical history, which should be supported by a detailed rationale and also include discussion by the opining examiner(s) that expressly concur or rebut the April 2004 VA physician's opinion and Dr. Virtusio's January 2012 opinion.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Copies of updated VA and private medical records pertinent to the Veteran's treatment for headaches, migraines, thoracic spondylosis, and/or mid-back pain, which have not yet been associated with the evidence, should be obtained and added to the claims folder. 

2.  Following completion of the above, schedule the Veteran for appropriate VA medical examination in connection with the claims for VA compensation for chronic headaches and mid-back pain.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

The examiner(s) should review the Veteran's claims file, taking special note of the service records establishing his injury in 1990, when a heavy crate came loose and struck the Veteran, and the April 2004 VA physician's opinion and the January 2012 opinion of Lourdes L. Virtusio, M.D. (each linking the Veteran's aforementioned in-service injury with his current diagnoses of chronic migraine-type headaches and thoracic spondylosis manifested by chronic mid-back pain).

All tests and studies deemed appropriate by the examiner(s) should be conducted.  Thereafter, based on the clinical findings obtained on examination, the VA examiner(s) should present an opinion or opinions regarding the likelihood that the Veteran's current chronic headaches and mid-back pain (to include thoracic spondylosis) are related to military service.  The opinion(s) should include a detailed supportive rationale and an explanation - also accompanied by a detailed rationale - as to why the examiner(s) concurs with, or refutes the aforementioned nexus opinions of the VA physician from April 2004 and Dr. Virtusio from January 2012.   

Pertinent documents in the claims folder must be reviewed by the VA examiner(s), who should provide a complete rationale for any opinion given without resorting to speculation, reconciling any conflicting medical opinions rendered.  Any additional examinations, tests, or studies necessary for an adequate opinion should be conducted.

If the examiner(s) is/are unable to provide the requested opinion(s) without resorting to speculation, it should be so stated with a complete rationale as to why the examiner(s) arrived at this conclusion.

The examiner(s) should use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50 percent); at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims of entitlement to service connection for chronic headaches (to include migraines) and chronic mid-back pain (to include thoracic spondylosis) should be readjudicated following review of all relevant evidence associated with the claims file.  If the maximum benefit remains denied with respect to either of these issues, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the issue or issues remaining in controversy should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


